Citation Nr: 1325252	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

4.  Entitlement to service connection for osteoarthritis, to include as secondary to a service-connected right knee disability.  

5.  Entitlement to an increased rating for a right knee disability, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran asserts that service connection is warranted for several disabilities, based on service incurrence, or in the alternative, secondary to his service-connected right knee.  He also requests that his claim for a low back disorder be reopened on the same basis.  

The Veteran submitted a statement to his Congressman in May 2013, indicating that he desired a Travel Board hearing or videoconference hearing on his claims before VA.  In June 2013, he submitted a statement to VA indicating that he requested a videoconference hearing regarding his claims on appeal.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran at the RO.  He should be notified of the date and the time of the hearing.  38 C.F.R. § 20.704(b) (2012).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


